DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s amendments and associated arguments filed 5/12/2022 with respect to the previous 112(a) and 112(b) rejections have been fully considered and are persuasive.  These rejections have been withdrawn. 
Applicant’s amendments and associated arguments filed 5/12/2022 with respect to the previous 102 and 103 rejections have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Duncan et al. and/or Heil et al.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Marshall et al. (US 2016/0158567, hereinafter Marshall) in view of Duncan et al. (US 2010/0121421, hereinafter Duncan).
Initially, the applicant is reminded of the following principles of law governing apparatus claims:
"To anticipate a claim, a reference must disclose every element of thechallenged claim and enable one skilled in the art to make the anticipatingsubject matter." PPG Indus. Inc. v. Guardian Indus. Corp, 75 F.3d 1558,1566 (Fed. Cir. 1996). 
"[T]he patentability of apparatus or composition claims depends onthe claimed structure, not on the use or purpose of that structure." CatalinaMktg. Int’l, Inc. v. Coolsavings.com, Inc., 289 F.3d 801,809 (Fed. Cir.2002). 
"It is well settled that the recitation of a new intended use for an oldproduct does not make a claim to that old product patentable." In reSchreiber, 128 F.3d 1473, 1477 (Fed. Cir. 1997). 
In other words, as long as the claimed structure is recited by the prior art, the intended use of the apparatus is also inherently met.
Regarding claims 1, 4 and 19, Marshall discloses an intracardiac (intended use) defibrillation catheter, as seen in figures 3-8. The catheter 10 comprises a flexible catheter shaft 12 having a substantially circular cross section (par. 0027-0029). A plurality of electrodes 28 and 32 are formed on the surface of the catheter shaft and conductive cable conductor(s) are connected to the electrodes and wired inside the hollow catheter shaft (par. 0025, 0037, 0040, 0044). The plurality of electrodes includes a first group of electrodes including a plurality of annular/cylindrical first electrodes 32 for detecting (intended use) an electrophysiological electrical signal of a site or a cell group in a heart chamber (see par. 0040). A second electrode group includes a plurality of second electrodes 28 located between adjacent two of the first electrodes (see figures 3A-8). The second electrodes are for causing an electric current by a high-voltage defibrillation electric shock to flow to a contact site, the contact sites being in a heart chamber and/or vein, if so desired by a user (i.e., intended use) (see par. 0034-0035). As seen in the figures, a conductive length of the second electrodes 28 in a longitudinal direction of the catheter shaft is longer than a conductive length of the first electrodes 32.
Marshall further discloses the following features as shown in the annotated figure below:

    PNG
    media_image1.png
    552
    313
    media_image1.png
    Greyscale

As seen above, various portions of the catheter of Marshall have been labelled as a strain relief, gripping part (i.e., any part that can be gripped), a connector and an external electric wire. Although the catheter is connected to the connector via the indicated strain relief, just as in the applicant’s current invention, it is not explicitly disclosed to provide strain relief. However, attention is directed to the Duncan reference, which also discloses an intracardiac defibrillation catheter (see abstract), and thus is analogous art with Marshall. Duncan further discloses that the portion connecting the catheter to the connector should provide strain relief to the internal conductors (par. 0036, 0074, 0129, 0133, 0182). Therefore, it would have been obvious to one of ordinary skill in the art before the applicant’s effective filing date to modify Marshall’s connection between the catheter and the connector to include a strain relief, as taught by Duncan to improve the catheter conductor transitions between the catheter and the connector (par. 0074 for motivation).
Regarding claim 2, as seen in figures 3-8, a combination (e.g., pair) of first electrodes and second electrodes is provided at multiple places along the catheter shaft. 
Regarding claim 3, in figure 8, one can consider electrodes 32a-32b the first electrodes, electrodes 28a-28c the second electrodes, and electrodes 32c the third electrode independently formed at a tip portion of the catheter shaft (“tip portion” undefined in the claim, electrodes 32c are formed near the distal tip of the catheter shaft). As described above, electrodes 32 are for sensing electrical signals, and each has its own separate conductor (i.e., independent) (see par. 0040). 
Regarding claims 5-6, the figures show the first electrodes to be substantially flush with the surface of the catheter, and par. 0040 discloses the electrodes can be coiled/wound electrodes (i.e., a conductive cable having a circular cross section). It is also the Examiner’s position that a ring electrode is a cable conductor with a circular cross section.
Regarding claims 7 and 15, Marshall discloses the electrodes are made of the same material as the conductors (par. 0034).
Regarding claims 8, 9 and 12, the second electrode is a cylindrically shaped conductor spirally wound around the lead body (par. 0034). 
Regarding claims 10, 11, 13 and 14, “dense” spiral interval, “rough” spiral interval, “densely wound” and “roughly wound” are not defined in the claims, have no special definition in the original specification, and have no common, accepted definitions in the art that the Examiner is aware of. Examiner interprets any spiral interval to be both “dense” and “rough”. Applicant is invited to clarify the claims.
Regarding claim 20, the conductor lines the inner wall of the hollow catheter shaft, and the conductor is a stainless steel wire (par. 0034).
Regarding claim 23, Marshall shows a terminal connecting part 34 with a terminal connector pin connected to the conductors, as shown in figure 3A.
Regarding claims 16-18, Marshall, as described above, includes first and second electrodes. As seen in the figures, the electrodes are flush with the catheter surface. Furthermore, Marshall discloses that the electrodes can be embedded in the catheter (par. 0034). However, Marshall is silent as to how much of the electrodes are embedded. However, in order to be flush with the catheter surface as seen in at least figure 3A, all of the electrode except for the surface flush with the outer surface of the catheter would be located beneath the outer surface of the catheter. Therefore, it would have been obvious to one of ordinary skill in the art before the applicant’s effective filing date that at least half of electrodes would have to be embedded in the catheter as disclosed in par. 0034 of Marshall in order to produce the isodiametric structures shown in the figures.
Regarding claim 22, the conductive cables are insulated in the catheter, but Marshall is silent as to specifically using the resins recited in claim 22. The Examiner took Official Notice that polyimide, polyamide and polyamideimide resins are all notoriously old and well known in the medical arts as insulating coatings for conductors and thus their use in Marshall would have been obvious to one of ordinary skill in the art before the applicant’s effective filing date either as a substitute insulation or an additional insulation in order to properly insulate the conductors from each other and from unintended targets in the body. The applicant did not traverse this use of Official Notice in the last office action and this is not taken as applicant admitted prior art per MPEP 2144.03(C). Furthermore, the thickness recited in claim 22 was not described as having any criticality in the original specification, and therefore, the thickness would have been obvious to one of ordinary skill in the art before the applicant’s effective filing date as such a small thickness would make the lead smaller and easier to implant in the body. Furthermore, see In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), where the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
Regarding claim 24, the catheter of Marshall can be in a straight shape or an undulating shape (see figures). While Marshall uses a sheath to assist in setting the shape of the catheter (par. 0081), the Examiner takes Official Notice that the use of a pull wire is notoriously old and well known in the medical arts as a structure for assisting in changing the shape of a catheter during implantation. Therefore, the use of a pull wire in Marshall would have been obvious to one of ordinary skill in the art before the applicant’s effective filing date either as a substitute for the sheath or in addition to the sheath in order to provide added control over the shape of the catheter during implantation. The applicant did not traverse this use of Official Notice in the last office action and this is now taken as applicant admitted prior art per MPEP 2144.03(C).
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Marshall and Duncan in view of Onodera et al. (US 2011/0319948, hereinafter Onodera).
Marshall, as described above, discloses the applicant’s basic invention, but is silent as to the catheter including a porous material lined with fluororesin. However, attention is directed to the Onodera reference, which also discloses an intracardiac defibrillation catheter (see abstract), and thus is analogous art with Marshall. Duncan further discloses that the catheter can be made of a nylon (i.e., a porous material) lined with fluororesin (par. 0069, 0070, 0234). Therefore, it would have been obvious to one of ordinary skill in the art before the applicant’s effective filing date to modify Marshall’s catheter to include a porous material lined with fluororesin as taught by Onodera since nylon as a low hardness (for flexibility) and the fluororesin provides high insulating property (par. 0069-0070 for motivation).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric D Bertram whose telephone number is (571)272-3446. The examiner can normally be reached Monday-Friday 8am-6pm Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. 

Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Eric D. Bertram/Primary Examiner, Art Unit 3792